Milonas, J., dissents in a memorandum as follows:
In my opinion, the order appealed from should be affirmed. 11 On the night of December 6, 1980, the defendant was seated in an automobile bearing Maryland license plates when he attracted the attention of two plainclothes police officers who were driving an unmarked car. At the time, the defendant’s vehicle, its motor running and the headlights off, was parked at the curb. Since the area involved was a high narcotics and robbery neighborhood, the suspicions of the officers were aroused when the defendant purportedly glanced over his shoulder and moved the vehicle forward alongside the curb. The officers proceeded to pull up near the defendant’s automobile. In response to an inquiry by one of the policemen, the defendant asserted that he had just dropped off a friend and was endeavoring to locate his cousin’s house. He was then, requested to produce his license and registration. Although one of the officers stated at the suppression hearing that he observed the defendant make a motion in the direction of the right floorboard, the court did not credit this testimony. At any rate, the defendant exited his automobile and was again asked for his license and registration. The defendant claimed that they were probably in the glove compartment but as he reached back inside the car, he was ordered to step away from the vehicle. One of the officers got into the car and there noticed three bullets lying in a plastic tray on the transmission hump of the front floorboard. He then searched the vehicle and removed a gun from under the front passenger seat. ¶ In People v Sobotker (43 NY2d 559), two policemen, dressed in plain clothes and seated in an unmarked car, were on watch in an area where several burglaries had recently been reported when they observed a Buick automobile proceeding slowly toward the next intersection. On the way to the corner, at a point at which the vehicle was opposite a certain bar, it slowed down to pause briefly, and the Buick’s three occupants were seen to turn their heads in the direction of the bar. Continuing on, the automobile came to a standstill at a stop sign. The three men then supposedly glanced toward a second bar. Thereupon, the police forced the vehicle over to the curb. The defendant, who was the driver of *715the car, stepped out and, in response to the police request for his driver’s license, informed them that he did not possess one. The passengers were ordered out of the car and an ensuing “pat-down” of one of them resulted in the discovery of five bullets. A contemporaneous search of the car revealed a gun under the front seat. The Court of Appeals reversed the judgment therein, holding (p 563) that “except for routine checks to enforce automobile regulations (which neither side contends was the case here), our repeated decisions make abundantly clear that, absent at least a reasonable suspicion that its occupants had been, are then, or are about to be, engaged in conduct in violation of law, the stopping of an automobile by the police constitutes an impermissible seizure’. According to the court (p 564), “ ‘reasonable suspicion’ ” must be more than subjective and may not be founded merely on a “ ‘hunch’ ” or a “ ‘gut reaction’ ”. Therefore, as the Court of Appeals declared (at p 564): “By itself, the seemingly innocuous act of the defendant and his companions in glancing at a bar, even if it could be argued that they were then driving through a ‘high crime neighborhood’, did not reasonably denote criminal conduct”. H The conduct of the occupants of the Buick in People v Sobotker (supra) was, if anything, more questionable than that of the defendant in the instant situation. Other than the officers’ unsupported suspicions that the defendant herein might be engaged in some sort of criminal activity, the record is completely devoid of any facts which would justify the warrantless search which occurred. Even assuming that the police were warranted in approaching the defendant and demanding to see his license and registration, there is still no basis to reject the hearing court’s findings of facts and conclusions of law. Driving an automobile with out-of-State license plates and glancing over one’s shoulder while driving slowly alongside a curb in a high-crime area are scarcely reliable indices of criminal conduct. The defendant complied with all of the commands made by the police officers. Indeed, the police did not even permit him the opportunity to attempt to procure his license and registration. The officers had no articulable reason to believe that the defendant had committed, or was in the process of committing, a crime or that they were in any physical danger from him. Moreover, the court rejected the police contention that the defendant, while seated in his automobile, made a motion toward the floorboard; it also did not accept the police claim that the bullets were in plain view. Since the search conducted in the instant matter was clearly not incidental to a lawful arrest, and it certainly did not constitute a custodial search (see People v Smith, 59 NY2d 454; People v Belton, 55 NY2d 49), the hearing court appropriately granted the motion to suppress.